DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 2/15/2022.
Claims 1-7 and 9-13 are pending. 
The instant application claims priority as a 371 filing of PCT/ which claims priority to U.S. provisional application 62/332,631 filed 5/6/2016. Support for the claimed invention is found in the earlier filed documents. 

Response to Amendments
Applicants amendment is sufficient to overcome the objections as well as rejection under 35 USC 101. 
It is noted that the pages of the filed amendment has differing identification numbers on different pages. Several of these numberings are incorrect thus misidentifying the response to the wrong case.  

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 for completeness should indicate in line 3 --sample comprising the invasive cells--.  As well, in line 13, the term “identifying” should be –selecting--. The step in part c) suggests that this is the end of the method as the preamble and the conclusion recite “identifying invasive cells”. However, this step is simply a selecting step and should be identified thus. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the non-unique fluorescent replicated cells" in line 15. There is insufficient antecedent basis for this limitation in the claim. The claims do not previously identify or provided for a non-unique fluorescent replicated cell. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended to limit the source to tumors whereas claims 6 and 7 read on cells that are not. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al (US 20140087362) in view of Kedrin et al (Nat Methods. 2008 December ; 5(12): 1019–1021) and Adams et al (Biochemistry, 2009, pages 4905-4915). This is a new rejection necessitated by applicants’ amendment. 
Szalay et al teach diagnostic methods wherein metastatic cells ex vivo meaning samples are removed from a subject and are infected with vaccinia virus encoding a reporter (see e.g. ¶0266-0230).  The cells are grown i.e. replicated (see e.g. ¶0587). The desired cells are separated from the sample based upon properties exhibited by the tumor cell (¶0052). This method can be based upon a reporter that is detectable and uses properties such as of invasiveness (see e.g. ¶0266 and 0313).
[0313] In some examples, the tumor cell enrichment method for use in combination with an oncolytic reporter virus involves selection of CTCs based on physical properties of CTCs. Exemplary physical properties include, for example, size, density, stiffness, deformability, and electrical charge compared to a non-tumor cell. In some examples, the tumor cell enrichment method for use in combination with an oncolytic reporter virus involves selection of CTCs based on biological properties of CTCs. Exemplary biological properties include, for example, expression of a cell surface marker or cell invasiveness. In some examples the tumor cell enrichment method for use in combination with an oncolytic reporter virus involves selection of CTCs based on a combination of one or more physical and/or one or more biological properties of a CTC. In particular examples, the tumor cell enrichment method uses a microfilter or a microfluidic device for the capture or retention of CTCs.

The method of Szalay et al embraces use of a photo-switchable reporter i.e. Kaede but does not detail how this would occur. 
This fluorescent protein is a member of a larger group of proteins including Dendra2 (see Adam et al, abstract). The method of these compounds allows selective photo-switching to detect photo switched cells (invasive/metastatic) and non-photo switched cells (see e.g. figure 1e of Kedrin). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the methods of tracking cells using a photo-switch as implied in the methods of Szalay et al given the teachings of Kedrin et al as evidenced by Adams et al. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) Szalay et al teach in vitro methods of using invasive properties to identify cells and selecting them by use of reporter genes such as the photoswitchable Kaede  2) Kedrin teaches that this method is performed by exposure to blue light  to distinguish between cells wherein by combining the method with Szalay et al the invasive cells are the unique fluorescent replicated cells and the non-invasive are the non-unique fluorescent cells.  Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method as set forth by Kedrin et al would provide the benefit of use of spatial and temporal resolution of the invasive cells of Szalay et al. 
The sample is a tumor as recited in claims 6 and 7. The reporter is Kaede as recited in claim 9.


Claims 2, 3, 5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay et al (US 20140087362) in view of Kedrin et al (Nat Methods. 2008 December ; 5(12): 1019–1021) as applied to claims 1, 4, 6, 7 and 9 above, and further in view of Caires et al (Scientific Reports, 2014, pages 1-14) Bullock et al (J of Visualized Experiments) and Schuentz et al (Cancer Res, 2006, pages 5278-5286). This is a new rejection necessitated by applicants’ amendment. 
Caires et al teach that cell growth after photoswitching allows monitoring behavior (see e.g. abstract). 
Bullock et al teach that the cells that are invasive are at the outer edge and at the arms of the tumors (see e.g. figure 2). Nucleic acid is isolated and compared to noninvasive cells. Similar methods are shown by Schuentz et al in which single cells are sequenced as they progress into invasiveness (see page 5278, col 1). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the localization techniques and gene expression profiling methods of Caires, Bullock and Schuentz et al in the methods of Szalay et al in view of   Kedrin et al. Such a modification would have resulted in a method encompassed by claims  2, 3, 5 and 10-13. As noted above: 1) Szalay et al teach in vitro methods of using invasive properties to identify cells and selecting them by use of reporter genes such as the photoswitchable Kaede  2) Kedrin teaches that this method is performed by exposure to blue light  to distinguish between cells wherein by combining the method with Szalay et al the invasive cells are the unique fluorescent replicated cells and the non-invasive are the non-unique fluorescent cells 3) Caires et al demonstrates that the steps of following invasion is done by expansion of cells following conversion of the photolabel and 4) Bullock and Schuentz teach that microdissection allows one to compare and identify profiles of nucleic acids by comparison between unique and non-unique cells as defined above. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method as set forth by Kedrin et al would provide the benefit of use of spatial and temporal resolution of the invasive cells of Szalay et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633